Citation Nr: 0022390	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-10 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from August 1976 to January 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


REMAND

The report of a February 1998 VA orthopedic examination 
reflects that X-rays of the sacroiliac joint were taken and a 
diagnosis provided, so that the veteran could share these 
with her personal physician.  The record does not indicate 
that treatment records from the identified personal physician 
are associated with the record on appeal.  

In May 1999 the appellant indicated that the State of Ohio 
had granted her vocational rehabilitation benefits.  It is 
unclear if medical records upon which this decision may have 
been based are a part of the record on appeal, and 
information submitted by the veteran indicates that her back 
was a disability considered in awarding vocational 
rehabilitation.  

The record reflects that service connection has been granted 
for chronic lumbar strain.  It is clear from correspondence 
from the veteran that she desires to have all of her symptoms 
related to her low back considered in evaluating her 
disability.  The April 1998 RO decision and the February 1999 
hearing officer decision both reflect that medical evidence 
indicates that the veteran's limited back movement was the 
result of sacroiliitis rather than low back strain.  The 
report of an April 1998 VA supplemental orthopedic 
examination indicates that the diagnosis is sacroiliitis, and 
that limitation of range of motion was due more to sacroiliac 
pain than spine vertebral bone specific pathology.  However, 
neither this examination nor the February 1998 orthopedic or 
September 1998 VA neurology examinations indicate whether 
this or any other symptomatology is related to the service-
connected chronic low back strain.  In light of the veteran's 
desire to have all symptomatology of her low back evaluated, 
the issue of entitlement to service connection for 
sacroiliitis in inferred, and is inextricably intertwined 
with the issue currently on appeal.  In light of the above, 
the appeal is REMANDED to the RO for the following:  

1.  The RO should contact the veteran and 
request that she provide the names, 
addresses, and dates of treatment 
relating to her low back disability since 
November 1997.  In particular she should 
be requested to identify treatment she 
has received from the personal physician 
identified on the third page of the 
February 1998 VA orthopedic examination.  
After obtaining any necessary 
authorization, the RO should request 
copies of all identified treatment 
records, that have not already been 
obtained.  

2.  After obtaining any appropriate 
authorization, the RO should request 
copies of all records, including medical 
records upon which the decision was 
based, relating to the veteran's award of 
vocational rehabilitation by the State of 
Ohio.  

3.  Then, the RO should arrange for a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected chronic low back 
strain.  All indicated studies should be 
performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review.  
The examiner should identify all symptoms 
that are related to the veteran's 
service-connected chronic low back 
strain, including whether or not 
sacroiliitis or sciatica are related 
thereto.  In accomplishing this 
determination the examiner should review 
the veteran's service medical records, as 
well as records of post-service 
treatment.  A complete rationale should 
be provided for any opinion offered.  

4.  The RO should adjudicate the issue of 
entitlement to service connection for 
sacroiliitis and follow all appropriate 
appellate procedures relating thereto.  

5.  Then, in light of the additional 
evidence and adjudication the RO should 
readjudicate the issue on appeal.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, both the veteran and 
her representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




- 5 -


